Title: To George Washington from David Jones, 13 January 1790
From: Jones, Benjamin
To: Washington, George


          
            Dear Sir
            Lewisville [Ky.] January 13. 1790
          
          when I saw you in augt I informed you of my Intention of going to this Place where I arrived yesterday after a Tour thro’ Kaintucke and the Miami Country. I find the Situation of each Place very different to the Common Representations in the old inhabited parts. The Truth is there is no Peace with the Savages; the Country bleeds in every Part. Many horred Murders have been committed since my arrival both at the Miamis & Kaintucke.

I fear your Station prevents Information of Matters in their true Light; but I shall say no More on the Subject. these Hints may be useful. I wish to draw your attention a Moment to another subject. Judge Parsons is now Dead, & I remember you said that you would fill up vacancies with the most worthy applicant. In the Present Case, Modesty will prevent any application from the most deserving. Permit me to mention William Goforth late of the City of New york, but now at Columbia between the Miamies. this gentleman is well known in New york, was in 75 appointed a Captain, went to Canady, but after his return in 76 resigned, being injured in Rank. since his return to york, he has been honored by being repeatedly appointed a Legislator; the war injured him & he has met with Losses in Trade, he has failed, & has time given him to discharge his Debts, which I beleive he will fully perform. he is truely a Man of superior abilities and is with his Family in the Country. this office would releive him & a worthy Family very much, & I think it cannot be confered on a more worthy Person. he has not solicited me to write. A wish to help the worthy has been my Motive. with much respect I am your Excellency’s most obedient & very humble Servant.
          
            David Jones
          
        